The gravamen of the first and second counts of the complaint is the breach of the contract of carriage — the failure to transport the plaintiff to Standing Rock, the final destination of the ticket — and said counts were subject to the objection pointed out in the demurrers that they did not aver that the train upon which the plaintiff took passage was scheduled to pass and stop at Standing Rock. L.  N. R. R. Co. v. Maxwell, 190 Ala. 47, 66 So. 669; Southern Ry. Co. v. Farquhar, 192 Ala. 415, 68 So. 289; A. G. S. Ry. Co. v. Carmichael, 90 Ala. 19, 8 So. 87, 9 L.R.A. 388; L.  N. R. R. Co. v. Thomason, 6 Ala. App. 365, 60 So. 506.
It is the duty of a carrier to furnish passengers and those who in good faith intend to become such with information as to its system and course of conduct as may be reasonably necessary to enable them to pursue their journey, and the passenger has the right to rely upon such information as may be given by the carrier or its authorized agents or employés. The authorities agree that a ticket agent authorized to sell tickets has authority, and that it is his duty, upon application of a passenger or intended passenger, to give information as to the proper train upon which a ticket entitles the passenger to travel, and other like information regarding *Page 578 
the use of the ticket. L.  N. R. R. Co. v. Thomason, supra; 4 Rul. Case Law, 1068, § 517; St. L.  S.W. R. R. Co. v. White, 99 Tex. 359, 89 S.W. 746, 2 L.R.A. (N.S.) 110, 122 Am. St. Rep. 631, and note 13 Ann. Cas. 965.
Ordinarily, it is the duty of a passenger to inform himself as to what train his ticket entitles him to carriage upon, and no duty rests upon the carrier or its agents to volunteer such information, unless there has been a change in the schedule of its trains after the sale of the ticket to the passenger, or such change has been made without giving such notice to the public as is ordinarily given by well-conducted carriers of the same class. Sears v. Eastern R. Co., 14 Allen (Mass.) 433, 92 Am. Dec. 780; 4 R. C. L. 1068, §§ 517, 518; McKinley v. L. N. R. R. Co., 137 Ky. 845, 127 S.W. 483, 28 L.R.A. (N.S.) 611; Gorden v. Manchester  L. R. Co., 52 N.H. 596, 13 Am.Rep. 97; Weed v. Panama R. Co., 17 N.Y. 362, 72 Am. Dec. 474; Cormack v. N.Y., N.H.  H. R. Co., 196 N.Y. 442,90 N.E. 56, 24 L.R.A. (N.S.) 1209, 17 Ann. Cas. 949.
When these principles are applied, it is manifest that the demurrer to the third and fourth counts of the complaint should have been sustained.
There are other questions presented by the assignments of error, but as the pleadings must be amended and the issues will be different, we deem what has been said sufficient to guide the trial court on another trial, if the plaintiff sees fit to prosecute her suit further.
Reversed and remanded.